DETAILED ACTION
This action is a response to arguments filed 8/10/21 in which claims 1-3 and 5-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 12-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (Pub. No.: 2020/0022067), herein Pan, Zhang et al. (Pub. No.: 2019/0037481), herein Zhang and Pan2 et al (Pub. No.: 2020/0359426), herein Pan2.
As to claim 1, Pan teaches a method, comprising: 
receiving, by a processor of an apparatus, from a base station of a wireless network one or multiple burst sets of synchronization signal and physical broadcast channel (PBCH) blocks (SS/PBCH blocks) in a New Radio unlicensed spectrum (NR-U) (Pan [0109] NR systems use selective beam sweeping, a WTRU may measure signals such as SS, a PBCH to indicate to a gNB or TP a beam); and
 transmitting, by the processor, a random access request on random access channel (RACH) resources allocated by the base station (Pan [0243] A WTRU may use a preamble or a RACH resource to request a SIB transmission)

	Pan does not teach
whose indices are indicated in a cyclic-wrapped order subject to a result of listen-before-talk (LBT)

	However Zhang does teach
whose indices are indicated in a cyclic-wrapped order subject to a result of listen-before-talk (LBT) (Zhang [0078] FIG. 7 (LBT procedure) illustrates another example SSB transmission pattern 700, in which a wrap around pattern is used by the base station 105 for SSB transmissions in a shared spectrum environment)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pan and Zhang, because Zhang teaches us the base station 105 may also transmit a wrap around index associated with each SSB transmission to indicate whether the SSB belongs to an initial transmission associated with the original pattern 700a or a follow-up transmission of missed SSB opportunities (e.g., in slot 740). The UE 115 may then determine the DMTC window or other time frame starting point based on the SSB index with the wrap around index 750 (Zhang [0080])

	Pan nor Zhang teach

performing by the processor, LBT in the NR-U for transmission of a RACH preamble (Msg1) on a physical random access channel (PRACH); and performing, by the processor, one or multiple PRACH transmissions to the wireless network on one or multiple of the allocated RACH resources before end of a random access response (RAR) window of time, wherein the one or multiple PRACH transmissions are performed with same or different transmit (TX) beams

However Pan2 does teach

performing by the processor, LBT in the NR-U for transmission of a RACH preamble (Msg1) on a physical random access channel (PRACH) (Pan2  [0086] During a RACH procedure, LBT may be performed [0087] For example, message 1 may be transmitted from the WTRU to the gNB and may include a RACH request and/or a RACH preamble); 
and performing, by the processor, one or multiple PRACH transmissions to the wireless network on one or multiple of the allocated RACH resources before end of a random access response (RAR) window of time (Pan2 Fig. 3 Msg 1 sent before end of RAR window);, 
wherein the one or multiple PRACH transmissions are performed with same or different transmit (TX) beams (Pan-2 [0089] beam switching of the transmission of Msg1)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pan and Zhang with Pan2, because Pan2 [0092] teaches us this is used to detect a hidden node and interference issues.

As to claim 2, the combination of Pan, Zhang and Pan2 teach the method of Claim 1, further comprising: sweeping, by the processor, a receive (RX) beam of a receiver of the apparatus while repeated SS burst sets are transmitted by the base station in the NR-U (Pan  [0110] For example, a WTRU may measure downlink signals (e.g., beam-specific reference signals or BRSs) associated with one or more beams and the WTRU may determine at least one of the beams to indicate to a gNB)


As to claim 5, the combination of Pan, Zhang, Pan2 and Li teach the method of Claim 1, wherein the performing of the PRACH transmissions comprises either: transmitting in the PRACH when a communication channel between the apparatus and the wireless network is clear for transmissions; or transmitting in the PRACH on configured resources that are shared with one or more other uplink channels or one or more other signals (Pan [0243] A WTRU may use a preamble or a RACH resource to request a SIB transmission)

As to claim 6, the combination of Pan, Zhang and Pan2 and Li teach the method of Claim 5, wherein the transmitting in the PRACH on the configured resources that are shared comprises multiplexing the PRACH and a physical uplink control channel (PUCCH) in a code domain by different preambles, 27 Attorney Docket No.: MDTK.0362US Inventorship: Chiou-Wei Tsai et al.and wherein the PRACH and the PUCCH share same resources in either or both time and frequency (Pan [0261] In an embodiment, a WTRU may use a SR, a MAC control element (CE), a PUCCH, a PUSCH, or another UL signal to request system information or a SIB transmission. [0243] A WTRU may use a preamble or a RACH resource to request a SIB transmission. [0253] An association between a preamble time resource and a SIB may be used. In an example association, one preamble time resource may be associated with one SIB. [0262] system information is multiplexed before being signaled. For example, essential system information and non-essential system information may be multiplexed together with other signals (e.g., a SYCH signal))

As to claim 7, the combination of Pan, Zhang and Pan2 and Li teach the method of Claim 6, wherein the transmitting in the PRACH on the configured resources that are shared further comprises prioritizing the PRACH and the PUCCH by performing at least one of: assigning different starting positions for the PRACH and the PUCCH; assigning different channel access priority levels to the PRACH and the PUCCH; and (Pan [0005] The preamble may be associated with one or more groups of SIBs, each group of SIBs being associated with a priority level)

As to claim 12, the combination of Pan, Zhang and Pan2 teach the teach the method of Claim 1, further comprising: transmitting, by the processor, in a physical uplink control channel (PUCCH) in the NR-U to the wireless network on a contention-based or contention-free basis when a communication channel between the apparatus and the wireless network is clear for transmissions (Pan [0270] The WTRU transmits a signal using the configuration information associated with the received system information 1940)

As to claim 13, the combination of Pan, Zhang and Pan2 teach the teach the method of Claim 12, wherein the transmitting in the PUCCH comprises either: transmitting in the PUCCH a scheduling request (SR), an acknowledgement (ACK), a negative acknowledgement (NACK), or a combination thereof (Pan [0261]  an embodiment, a WTRU may use a SR, a MAC control element (CE), a PUCCH, a PUSCH, or another UL signal to request system information or a SIB transmission); 

or transmitting in the PUCCH on configured resources that are defined according to a rule, wherein the rule is predefined in a specification or received in a broadcast signal or signaling specific for the apparatus from the wireless network.  


 
As to claim 15, the combination of Pan, Zhang and Pan2 teach the method of Claim 12, wherein the transmitting in the PUCCH on the configured resources comprises determining whether the (Pan [0266] a WTRU-specific uplink control signal is used to request a SIB transmission if an UL control channel is scheduled. For example, a PUCCH or the like may be used to transmit a SIB request. A PUCCH format X may be used for the SIB request and the PUCCH format X includes a control filed for SIB request (i.e., SIB_REQ)); 
or performing LBT.  

As to claim 16, the combination of Pan, Zhang and Pan2 teach the method of Claim 1, further comprising: transmitting, by the processor, in two physical channels or signals for different purposes in the NR-U that share same resources in time or frequency (Pan [0268] the WTRU is able to transmit any one or a combination of a request signal, a feedback signal, or neither to the gNB)

As to claim 17, the combination of Pan, Zhang and Pan2 teach the method of Claim 16, wherein the transmitting in the two physical channels or signals comprises multiplexing the two physical channels or signals in a code domain by different preambles (Pan [0246] The preamble may carry or contain SIB request information where different preambles, such as resources or sequences, may indicate different SIB requests. For example, preamble # x may be used to indicate or request SIB # x.)

As to claim 18, the combination of Pan, Zhang and Pan2 teach the method of Claim 17, wherein the transmitting in the two physical channels or signals further comprises prioritizing the two physical channels or signals by performing at least one of: assigning different starting positions for the two physical channels or signals;  30 Attorney Docket No.: MDTK.0362US Inventorship: Chiou-Wei Tsai et al.assigning different channel access priority levels to the two physical channels or signals (Pan [0224] WTRU1 may request several SIBs with a priority order. For example, WTRU1 may request three SIBs with the priority order of SIB_x>SIB_y>SIB_z [0270] The WTRU transmits a signal using the configuration information associated with the received system information 1940)
and assigning different LBT durations for the two physical channels or signals.  


As to claim 20, the combination of Pan, Zhang and Pan2 teach the method of Claim 1, wherein the receiving from the base station which transmits one or multiple SS/PBCH blocks comprises allocating opportunistic SS/PBCH block transmission opportunities responsive to pre-configured periodic SS/PBCH block transmission opportunities being not available due to failure of LBT (Zhang [0075] base station 105 operates in a shared spectrum environment and initially fails an LBT  procedure 610 at slot 0 of the transmission pattern 600a. base station 105 transmits SSBs in the remaining opportunities 603, 604, 605, 606, 607, and 608 of the DMTC window according to pattern 600b. The transmitted pattern 600b corresponds to the original predefined pattern 600a except that the first two SSB transmissions 601 and 602 are not sent due to the initial LBT  failure 610)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pan and Pan2 with Zhang for the same reasons stated in claim 1.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan, Zhang, Pan2 and Papasakellariou (Pub. No.: 2017/0273056), herein Papaskellariou.

As to claim 3, the combination of Pan, Zhang and Pan2 teach the method of Claim 1, 

Pan, Zhang and Pan2 do not teach 

allocating the RACH resources after a short inter-frame space (SIFS) following each of the SS burst sets; 
allocating the RACH resources at end of a channel occupancy time (COT) as a SSB or PBCH transmission; 
allocating the RACH resources at end of the COT as a remaining minimum system information (RMSI) transmission;  26 Attorney Docket No.: MDTK.0362US 
Inventorship: Chiou-Wei Tsai et al.allocating the RACH resources immediately following a downlink transmission from the wireless network; 
or allocating the RACH resources dynamically by a physical downlink control channel (PDCCH) in a COT acquired by the base station 

	However Papaskellariou does teach
or allocating the RACH resources dynamically by a physical downlink control channel (PDCCH) in a COT acquired by the base station (Papasakellariou [0214] repetitions of a PRACH  transmission and this can be predetermined in the system operation, or configured to UEs by higher layers, or dynamically indicated by a UE-common DCI format or by the DCI format corresponding to the PDCCH order) 
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pan, Zhang and Pan2 with Papaskellariou, because Papaskellariou [0214] teaches us in this manner, remaining RB clusters can be ensured to be free of PRACH transmission and this can be beneficial for transmission of information requiring enhanced reliability, such as UCI, that can be configured to occur in the remaining clusters of RBs.

Claim(s) 8-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan, Zhang, Pan2 and Li et al. (Pub. No.: 2019/0132882), herein Li.


As to claim 8, the combination of Pan, Zhang and Pan2 teach the method of Claim 1, 

Pan, Zhang nor Pan2 teach
 further comprising: performing, by the processor, a two-step RACH procedure with the wireless network in the NR-U by transmitting data to the wireless network in a first step of the two-step RACH procedure, wherein the data contains an identity of the apparatus 
However Li does teach
further comprising: performing, by the processor, a two-step RACH procedure with the wireless network in the NR-U by transmitting data to the wireless network in a first step of the two-step RACH procedure, wherein the data contains an identity of the apparatus (Li 0152] In step 1 of the 2-step RA 801, a UE transmits to a gNB a random access preamble (PRACH) and a data part that can include an identity for the UE (UE-ID))

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pan and Zhang and Pan2 with Li, because Li teaches us a second example, a 2-step based RA for NR unlicensed can be utilized as an alternative to a 4-step based RA to reduce an initial access latency compared to the 4-step RA (Li [0150])

As to claim 9, the combination of Pan, Zhang, Pan2 and Li teach the method of Claim 8, wherein the transmitting of the data comprises transmitting the data on resources that are shared with a physical (Li [0152] data part that can include an identity for the UE (UE-ID), and other information such as RRC connection request, etc.)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pan, Zhang and Pan2 with Li for the same reasons stated in claim 8.

As to claim 10, the combination of Pan, Zhang and Pan2 and Li teach the method of Claim 9, wherein the transmitting of the data on the resources that are shared with the PUSCH comprises multiplexing the data and the PUSCH in a code domain by different preambles, and wherein the data and the PUSCH share same resources in either or both time and frequency (Pan [0005] The preamble may be associated with one or more groups of SIBs, each group of SIBs being associated with a priority level and Li [0130] A UE transmits data information or UCI through a respective Physical UL Shared CHannel (PUSCH) or a Physical UL Control CHannel (PUCCH). If a UE needs to transmit data information and UCI in a same UL subframe, it may multiplex both in a PUSCH)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pan, Zhang and Pan2 with Li for the same reasons stated in claim 8.


As to claim 11, the combination of Pan, Zhang and Pan2 Li teach the method of Claim 10, wherein the transmitting of the data on the resources that are shared with the PUSCH further comprises prioritizing the data and the PUSCH by performing at least one of: assigning different starting positions for the data and the PUSCH (Li [0173] In a second example, the PRACH preamble part and the data part of an Msg1 for 2-step RA can be multiplexed in the time domain (TDM) and share a same frequency domain resource allocation [0293] in order to reduce interference from PUSCH/PUCCH transmissions, a gNB can avoid scheduling PUSCH/PUCCH on resources that can be used for PRACH transmissions. This is effective in avoiding PUSCH transmissions that are already time aligned from blocking PRACH transmissions that are not time aligned during the initial access phase.); assigning different channel access priority levels to the data and the PUSCH; and assigning different LBT durations for the data and the PUSCH 

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pan, Zhang and Pan2 with Li for the same reasons stated in claim 8.

As to claim 14, the combination of Pan, Zhang, Pan2 and Li teach the teach the method of Claim 13, wherein the rule involves either:  29 Attorney Docket No.: MDTK.0362US Inventorship: Chiou-Wei Tsai et al.transmitting in the PUCCH immediately following an originally scheduled resource; or allocating the configured resources at end of a slot, a mini-slot, or a channel occupancy time (COT) (Li [0287] the PRACH transmission waveform can be designed so that inter-cell interference and intra-cell interference from other PRACH transmissions, as well as the interference from PUSCH/PUCCH, is randomized or minimized)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pan, Zhang and Pan2 with Li for the same reasons stated in claim 8.


Response to Arguments
Applicant's arguments filed 8/10/21 have been fully considered but they are not persuasive. With respect to claim 1, the applicant states Pan2 is about a retransmission which is different from a PARCH transmission since each of the PRACH transmissions in claim 1 is not a retransmission. The 2 [0086] teaches During a RACH procedure, LBT may be performed [0087] For example, message 1 may be transmitted from the WTRU to the gNB and may include a RACH request and/or a RACH preamble. Therefore Pan2 teaches retransmission and transmissions. Furthermore the claim mentions: one or multiple PRACH transmissions, and it is not clear if these multiple PRACH transmissions are retransmissions or not. Perhaps specifying what the multiple transmissions consist of would help to define the claim and provide clarity.


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467